number release date id office uilc cca_2010112916235137 ---------- from ------------------- sent monday date pm to ---------------------- cc ------------------------------------- subject re tefra statute extension and tmp you are correct on issue that the dissolution of the partnership does not affect the continuing application of the tefra partnership procedures which are analogous to a class action audit of the partners in which the partnership itself is not a party see 95_tc_388 for a discussion of this point on issue you need state law authorized officials to sign for the tier partner - not its own tmp your facts do not state whether the ultimate members trusts were authorized under state law to sign documents on behalf of the llc general_partner - llc's can be member managed or manager managed depending on state law and the operating_agreement whoever is authorized to act for the llc would sign for it signing in turn as general_partner of the lp which is the tmp of the tefra partnership this is covered by the notice of frequently asked tefra questions
